Bv the Coubt,
Masow, Cheif Justice.
The plaintiff in error, was bound ever in two cases to keep the peace, and appear at the next term of the District Court of Washington county. He appeared accordingly, and no prosecutor appearing against him, he was discharged upon payment of costs. His counsel contends that the judgment for, *175coats against him, was erroneous, and that the District Court had no power, without an investigation, to render such judgment. We think otherwise. The District Court had a right to presume that the plaintiff in error, had been justly bound over by the justice of the peace. If so, he ought to pay the costs of the proceeding. The prosecutor was no t bound to appear at the District Court, unless he wished the recognizance to be continued. We see no error below, and the judgment will therefore be affirmed.